—In an action, inter alia, to recover damages for breach of a former receiver’s fiduciary duties and negligence, the plaintiff appeals (1) from a decision of the Supreme Court, Suffolk County (Hall, J.), dated August 7, 1997, and (2) as limited by its brief, from so much of an order of the same court dated October 22, 1997, as granted the cross motion of the former receiver to dismiss the complaint insofar as asserted against him.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, the cross motion is denied, and the complaint is reinstated insofar as asserted against the former receiver; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
In light of our decision in Columbus Realty Inv. Corp. v G & S Winding Rd. (257 AD2d 592 [decided herewith]), we conclude that the court erred in dismissing the plaintiff’s claims against the former receiver while the motion to vacate the order of discharge and for leave to sue was pending. Bracken, J. P., O’Brien, Sullivan and Goldstein, JJ., concur.